[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                            U.S. COURT OF APPEALS
                                No. 07-12681                  ELEVENTH CIRCUIT
                            Non-Argument Calendar                 March 19, 2008
                          ________________________             THOMAS K. KAHN
                                                                     CLERK
                        D.C. Docket No. 06-00276-CR-WS

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

ANTONIO DEMETRICK BURNS,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Alabama
                         _________________________

                                 (March 19, 2008)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Joseph M. Bolton Jr., appointed counsel for Antonio Demetrick Burns in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Burns’s conviction and

sentence are AFFIRMED.




                                          2